

FORM OF SPECIAL PERFORMANCE-BASED
RESTRICTED SHARE UNIT AGREEMENT
FOR THE CARNIVAL PLC 2014 EMPLOYEE SHARE PLAN


THIS DEED, constituting the SPECIAL PERFORMANCE-BASED RESTRICTED SHARE UNIT
AGREEMENT (this “Agreement”), shall apply to any grant of performance-based
Restricted Share Units made to employees of Carnival plc, a corporation
organized under the laws of England and Wales (the “Company”), or employees of
an Affiliate, on August 28, 2020 (the “Date of Grant”) under the Carnival plc
2014 Employee Share Plan (the “Plan”).


WHEREAS, the Company has adopted the Plan, pursuant to which restricted stock
units may be granted in respect of Shares; and
WHEREAS, the Company desires to grant to Participant restricted stock units
pursuant to the terms of this Agreement and the Plan; and
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
and its shareholders to grant the performance-based restricted share units
provided for herein to the Participant subject to the terms set forth herein.


NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
1.    Grant of Restricted Share Units.
(a)    Grant. The Company hereby grants to select individuals (each a
“Participant”) as of the Date of Grant, a target number of special
performance-based restricted stock units (the “Special PBS RSUs”) as listed in
the Participant’s EquatePlus portfolio (the “Target Amount”), on the terms and
conditions set forth in this Agreement and the Plan. Each Special PBS RSU
represents the right to receive payment in respect of one Share as of the
Settlement Date (as defined below), to the extent the Participant is vested in
such Special PBS RSUs as of the Settlement Date, subject to the terms of this
Agreement and the Plan. The Special PBS RSUs are subject to the restrictions
described herein, including forfeiture under the circumstances described in
Section 3 hereof (the “Restrictions”). The Restrictions shall lapse and the
Special PBS RSUs shall vest and become nonforfeitable in accordance with Section
2 and Section 3 hereof.
(b)    Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan. Any capitalized terms
not otherwise defined in this Agreement shall have the definitions set forth in
the Plan. The Committee shall have final authority to interpret and construe the
Plan and this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon the Participant and his legal
representative in respect of any questions arising under the Plan or this
Agreement. In the event there is any inconsistency between the provisions of the
Plan and this Agreement, the provisions of the Plan shall govern.
(c)    Acceptance of Agreement. Unless the Participant notifies the Company's
Global Human Resources Department in writing to ownership@carnival.com within 10
days after delivery of this
1



--------------------------------------------------------------------------------



Agreement that the Participant does not wish to accept this Agreement, the
Participant will be deemed to have accepted this Agreement and will be bound by
the terms of this Agreement and the Plan.
2.    Terms and Conditions of Vesting and Settlement.


(a)    Performance and Service Conditions to Vesting.
(i)    A specified percentage of the Special PBS RSUs shall vest if both (A) the
Participant remains in continuous employment or continuous service with the
Company or an Affiliate through the Settlement Date (defined in Section 2(b)
below), and (B) the Company achieves the Performance Goals set forth on Exhibit
A at a level equal to or above the threshold level of performance, also set
forth on Exhibit A (the “Performance Goals”). Unless provided otherwise by the
Committee, the Participant shall be deemed to not be in continuous employment or
continuous service if the Participant's status changes from employee to
non-employee, or vice-versa. The actual number of Special PBS RSUs that may vest
ranges from zero to 150% of the Target Amount, based on the extent to which the
Performance Goals are achieved, in accordance with the methodology set out on
Exhibit A, subject to a maximum payout cap of 150%.In no event shall any Special
PBS RSUs vest unless and until (i) at least the threshold Performance Goal is
achieved, (ii) the Committee certifies that the Performance Goals have been met
and determines the level of attainment of the Performance Goals (the
“Certification”), and (iii) the Participant has remained in the continuous
employment or continuous service of the Company or an Affiliate through the
Settlement Date. If the foregoing vesting requirements are not met, no Special
PBS RSUs shall vest and this grant of Special PBS RSUs shall be cancelled in its
entirety.
(ii)    At any time following the Date of Grant, the Committee shall make
adjustments or modifications to the Performance Goals and the calculation of the
Performance Goals as it determines, in its sole discretion, are necessary in
order to avoid dilution or enlargement of the intended benefits to be provided
to the Participant under this Agreement, to reflect the following events: (A)
asset write-downs; (B) litigation or claim judgments or settlements; (C) the
effect of changes in tax laws, accounting principles, or other laws or
regulatory rules affecting reported results; (D) any reorganization and
restructuring programs; (E) extraordinary nonrecurring items as described in
Accounting Standards Codification Topic 225-20 (or any successor pronouncement
thereto) and/or in management’s discussion and analysis of financial condition
and results of operations appearing in the Company’s annual report to
stockholders for the applicable year; (F) acquisitions or divestitures; (G)
foreign exchange gains and losses; (H) discontinued operations and nonrecurring
charges; (I) a change in the Company’s fiscal year; and/or (J) any other
specific, unusual or nonrecurring events.
(b)    Settlement. The obligation to make payments and distributions with
respect to Special PBS RSUs shall be satisfied through the issuance of one Share
for each vested Special PBS RSU, less applicable withholding taxes (the
“settlement”), and the settlement of the Special PBS RSUs may be subject to such
conditions, restrictions and contingencies as the Committee shall determine.
Earned Special PBS RSUs (as defined in Exhibit A) shall vest and be settled as
soon as practicable after the end of the Performance Cycle (as defined in
Exhibit A) and Certification (the “Settlement Date”), but in no event later than
March 15 of the year following the calendar year in which Certification occurs,
except as otherwise specified in Section 4(a). Notwithstanding the foregoing,
the payment dates set forth in this Section 2(b) have been specified for the
purpose of complying with the provisions of Section 409A of the Code (“Section
409A”). To the extent payments are made during the periods permitted under
Section 409A (including any applicable periods before or after the specified
payment dates set forth in this Section 2(b)), the Company shall be deemed to
have satisfied its obligations under the Plan and shall be deemed not to be in
breach of its payments obligations hereunder.
(c)    Voting Rights. The Participant shall have no voting rights with respect
to the Special PBS RSUs.
2



--------------------------------------------------------------------------------



3.    Termination of Employment or Service with the Company.
(a)    Termination. If the Participant’s employment or service with the Company
or an Affiliate terminates for any reason (whether due to voluntary termination,
Retirement, termination by the Company with or without Cause, or otherwise),
then all outstanding Special PBS RSUs shall immediately terminate on the date of
termination of employment or service.
(b)    Released Special PBS RSUs. Following Participant’s termination of
employment or service with the Company or an Affiliate for any reason, the
Participant (or the Participant's legal representative, if applicable) must
provide for all Shares underlying released Special PBS RSUs (including those
issued under this Agreement as well as Shares underlying released Special PBS
RSUs issued under any other similar agreement, whether on account of termination
or previously released in connection with the vesting terms of such similar
agreement) to be liquidated or transferred to a third party broker no later than
six months following the later of (i) the Participant's date of termination or
(ii) the latest Settlement Date or other applicable vesting or settlement date
(whether under this Agreement or a similar agreement) occurring following the
Participant's termination. If the Participant (or the Participant's legal
representative, as applicable) fails to liquidate or transfer the Shares prior
to the end of the applicable six month period, the Company is hereby authorized
and directed by the Participant either, in the Company's discretion: (i) to sell
any such remaining Shares on the Participant's (or the Participant's
beneficiary's) behalf on the first trading date following the end of such period
on which the Company is not prohibited from selling such Shares; or (ii) to
transfer such Shares to the Company's stock transfer agent for registration in
the Participant's (or the Participant's beneficiary's) name. The Company will
not be responsible for any gain or loss or taxes incurred with respect to the
Shares underlying the released Special PBS RSUs in connection with such
liquidation or transfer.
4.    Share Ownership. The Participant shall not be deemed for any purpose to be
the owner of any Shares subject to the Special PBS RSUs and shall not have any
rights of a shareholder with respect to the Special PBS RSUs, including, but not
limited to, voting or dividend rights, until delivery of the applicable Shares
underlying the Special PBS RSUs on the Settlement Date. The Company shall not be
required to set aside any fund for the payment of the Special PBS RSUs.
5.    Miscellaneous.
(a)    Compliance with Legal Requirements. The granting and settlement of the
Special PBS RSUs, and any other obligations of the Company under this Agreement,
shall be subject to all applicable federal, state, local and foreign laws, rules
and regulations and to such approvals by any regulatory or governmental agency
as may be required. If the settlement of the Special PBS RSUs would be
prohibited by law or the Company’s dealing rules, the settlement shall be
delayed until the earliest date on which the settlement would not be so
prohibited.
(b)    Transferability. Unless otherwise provided by the Committee in writing,
the Special PBS RSUs shall not be assigned, alienated, pledged, attached, sold
or otherwise transferred or encumbered by the Participant other than by will or
the laws of descent and distribution and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company; provided, that, the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance.
(c)    Tax Withholding. The Participant acknowledges that, regardless of any
action taken by the Company or, if different, the Participant's employer (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to the Participant's participation in the Plan and legally applicable to
the Participant (Tax-Related Items), is and remains the Participant's
responsibility and may exceed the amount actually withheld by the
3



--------------------------------------------------------------------------------



Company or the Employer. The Participant further acknowledges that the Company
and/or the Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Special
PBS RSUs, including, but not limited to, the grant, vesting or settlement of the
Special PBS RSUs, the subsequent sale of Shares acquired pursuant to such
settlement and the receipt of any dividends; and (2) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Special PBS RSUs to reduce or eliminate the Participant's liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant is subject to Tax-Related Items in more than one jurisdiction, the
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company or its agent to satisfy any applicable
withholding obligations with regard to all Tax-Related Items by one or a
combination of the following: (i) withholding from the Participant's wages or
other cash compensation paid to the Participant by the Company and/or the
Employer; or (ii) withholding from proceeds of the sale of Shares acquired upon
settlement of the Special PBS RSUs either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Participant's behalf pursuant to
this authorization without further consent); or (iii) withholding in Shares to
be issued upon settlement of the Special PBS RSUs.
Notwithstanding the foregoing, if the Participant is an officer subject to
Section 16 of the Exchange Act, the Company will withhold in Shares only upon
advance approval by the Committee or the Board.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Participant may receive a refund of any over-withheld amount in
cash and will have no entitlement to the Share equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, the
Participant is deemed to have been issued the full number of Shares subject to
the vested Grant, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items.
Finally, the Participant agrees to pay to the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Participant's participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares, if
the Participant fails to comply with the Participant's obligations in connection
with the Tax-Related Items.
(d)    Nature of Grant. In accepting the grant, the Participant acknowledges,
understands and agrees that:
(i)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;
(ii)    the grant of the Special PBS RSUs is exceptional, voluntary and
occasional and does not create any contractual or other right to receive future
grants of Special PBS RSUs, or benefits in lieu of Special PBS RSUs, even if
Special PBS RSUs have been granted in the past;
(iii)    all decisions with respect to future awards or other grants, if any,
will be at the sole discretion of the Company;
4



--------------------------------------------------------------------------------



(iv)    the Award and the Participant’s participation in the Plan shall not
create a right to employment or be interpreted as forming or amending an
employment or service contract with the Company, the Employer, or any member of
the Combined Group and its Affiliates and shall not interfere with the ability
of the Company, the Employer or any member of the Combined Group and its
Affiliates, as applicable, to terminate the Participant’s employment or service
relationship (if any);
(v)    the Participant is voluntarily participating in the Plan;
(vi)    the Special PBS RSUs and the Shares subject to the Special PBS RSUs, and
the income from and value of same, are not intended to replace any pension
rights or compensation;
(vii)    the Special PBS RSUs and the Shares subject to the Special PBS RSUs,
and the income from and value of same, are not part of normal or expected
compensation for purposes of, including, without limitation, calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;
(viii)    the future value of the underlying Shares is unknown, indeterminable
and cannot be predicted with certainty;
(ix)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Special PBS RSUs resulting from the termination of the
Participant's employment or other service relationship (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where the Participant is employed or the terms of the
Participant's employment agreement, if any);
(x)    unless otherwise agreed with the Company, the Special PBS RSUs and the
Shares, and the income from and value of same, are not granted as consideration
for, or in connection with, the service the Participant may provide as a
director of the Company or any member of the Combined Group and its Affiliates;
(xi)    unless otherwise provided in the Plan or by the Company in its
discretion, the Special PBS RSUs and the benefits evidenced by this Agreement do
not create any entitlement to have the Special PBS RSUs or any such benefits
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
shares of the Company;
(xii)    neither the Company, the Employer or any member of the Combined Group
or its Affiliates shall be liable for any foreign exchange rate fluctuation
between the Participant’s local currency and the British Pound Sterling that may
affect the value of the Award or of any amounts due to the Participant pursuant
to the settlement of the Award or the subsequent sale of any Shares acquired
upon settlement;
(xiii)    the Participant has read and understood, and agrees to be bound by,
the terms of your Award set out in this Agreement, including any special terms
and conditions for the Participant’s country included in Appendix A;
(xiv)    the Participant has read and understood, and agrees to be bound by, the
rules of the Plan that govern the Participant’s participation in the Plan; and
(xv)    the Participant has read and understood, and agrees to be bound by, the
data privacy, non-competition, non-disclosure, clawback and forfeiture terms of
the Plan and this Agreement.
5



--------------------------------------------------------------------------------



(e)    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant's participation in the Plan, or the Participant's acquisition or
sale of the underlying Shares. The Participant should consult with the
Participant's own personal tax, legal and financial advisors regarding the
Participant's participation in the Plan before taking any action related to the
Plan.
(f)    Clawback/Forfeiture.
(i)    Notwithstanding anything to the contrary contained herein, in the event
of a material restatement of the Company's issued financial statements, the
Committee shall review the facts and circumstances underlying the restatement
(including, without limitation any potential wrongdoing by the Participant and
whether the restatement was the result of negligence or intentional or gross
misconduct) and may in its sole discretion direct the Company to (A) cancel all
outstanding Special PBS RSUs and/or (B) recover all or a portion of any income
or gain realized on the settlement of the Special PBS RSUs or the subsequent
sale of Shares acquired upon settlement of the Special PBS RSUs with respect to
any fiscal year in which the Company's financial results are negatively impacted
by such restatement. If the Committee directs the Company to recover any such
amount from the Participant, then the Participant agrees to and shall be
required to repay any such amount to the Company within 30 days after the
Company demands repayment. In addition, if the Company is required by law to
include an additional “clawback” or “forfeiture” provision to outstanding
grants, under the Dodd-Frank Wall Street Reform and Consumer Protection Act or
otherwise, then such clawback or forfeiture provision shall also apply to this
Agreement as if it had been included on the Date of Grant and the Company shall
promptly notify the Participant of such additional provision. In addition, if a
Participant has engaged or is engaged in Detrimental Activity after the
Participant's employment or service with the Company or its subsidiaries has
ceased, then the Participant, within 30 days after written demand by the
Company, shall return any income or gain realized on the settlement of the
Special PBS RSUs or the subsequent sale of Shares acquired upon settlement of
the Special PBS RSUs.
(ii)    For purposes of this Agreement, “Detrimental Activity” means any of the
following: (i) unauthorized disclosure of any confidential or proprietary
information of the Combined Group, (ii) any activity that would be grounds to
terminate the Participant's employment or service with the Combined Group for
Cause, (iii) whether in writing or orally, maligning, denigrating or disparaging
the Combined Group or their respective predecessors and successors, or any of
the current or former directors, officers, employees, shareholders, partners,
members, agents or representatives of any of the foregoing, with respect to any
of their respective past or present activities, or otherwise publishing (whether
in writing or orally) statements that tend to portray any of the aforementioned
persons or entities in an unfavorable light, or (iv) the breach of any
noncompetition, nonsolicitation or other agreement containing restrictive
covenants, with the Combined Group. For purposes of the preceding sentence the
phrase “the Combined Group” shall mean “any member of the Combined Group or any
Affiliate”. Notwithstanding the foregoing, nothing in this Agreement prohibits
the Participant from voluntarily communicating, without notice to or approval by
the Company, with any federal or state government agency about a potential
violation of a federal or state law or regulation or to participate in
investigations, testify in proceedings regarding the Company's or an Affiliate’s
past or future conduct, or engage in any activities protected under whistle
blower statutes. Further, pursuant to the Defend Trade Secrets Act of 2016, the
Participant shall not be held criminally, or civilly, liable under any federal
or state trade secret law for the disclosure of a trade secret that is made in
confidence either directly or indirectly to a federal, state, or local
government official, or an attorney, for the sole purpose of reporting, or
investigating, a violation of law. Moreover, the Participant may disclose trade
secrets in a complaint, or other document, filed in a lawsuit, or other
proceeding, if such filing is made under seal. Finally, if the Participant files
a lawsuit alleging retaliation by the Company or an Affiliate for reporting a
suspected violation of the law, the Participant may disclose the trade secret to
the Participant’s attorney and use the trade secret in the
6



--------------------------------------------------------------------------------



court proceeding, if the Participant files any document containing the trade
secret under seal and does not disclose the trade secret, except pursuant to
court order.
(g)    Waiver. Any right of the Company contained in this Agreement may be
waived in writing by the Committee. No waiver of any right hereunder by any
party shall operate as a waiver of any other right, or as a waiver of the same
right with respect to any subsequent occasion for its exercise, or as a waiver
of any right to damages. No waiver by any party of any breach of this Agreement
shall be held to constitute a waiver of any other breach or a waiver of the
continuation of the same breach.
(h)    Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant's address indicated by the
Company's records, or if to the Company, at the Company's principal executive
office.
(i)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
(j)    No Rights to Continued Employment. Nothing in the Plan or in this
Agreement shall be construed as giving the Participant any right to be retained,
in any position, as an employee, consultant or director of the Company or its
Affiliates or shall interfere with or restrict in any way the right of the
Company or its Affiliates, which are hereby expressly reserved, to remove,
terminate or discharge the Participant at any time for any reason whatsoever.
The rights and obligations of the Participant under the terms and conditions of
the Participant's office or employment shall not be affected by this Agreement.
The Participant waives all and any rights to compensation and damages in
consequence of the termination of the Participant's office or employment with
any member of the Combined Group or any of its Affiliates for any reason
whatsoever (whether lawfully or unlawfully) insofar as those rights arise, or
may arise, from the Participant's ceasing to have rights under or the
Participant's entitlement to the Special PBS RSUs under this Agreement as a
result of such termination or from the loss or diminution in value of such
rights or entitlements. In the event of conflict between the terms of this
Section 5(j) and the Participant's terms of employment, this Section will take
precedence.
(k)    Successors. The terms of this Agreement shall be binding upon and inure
to the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, legal representatives, executors,
administrators, heirs and successors of the Participant.
(l)    Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations
and negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same shall be in writing
and signed by the parties hereto, except for any changes permitted without
consent of the Participant in accordance with the Plan.
(m)    Governing Law; JURY TRIAL WAIVER. This Agreement shall be construed and
interpreted in accordance with the laws of the State of Florida without regard
to principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Florida. THE PARTIES EXPRESSLY AND
KNOWINGLY WAIVE ANY RIGHT TO A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER
OR IN CONNECTION WITH THIS AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.
7



--------------------------------------------------------------------------------



(n)    Data Protection. The Employer, the Company and any Affiliate may collect,
use, process, transfer or disclose the Participant’s Personal Information for
the purpose of implementing, administering and managing the Participant's
participation in the Plan, in accordance with the Carnival Corporation & plc
Equity Plans Participant Privacy Notice the Participant previously received.
(The Participant should contact ownership@carnival.com if he or she would like
to receive another copy of this notice.) For example, the Participant’s Personal
Information may be directly or indirectly transferred to Equatex AG or any other
third party stock plan service provider as may be selected by the Company, and
any other third parties assisting the Company with the implementation,
administration and management of the Plan.
(o)    Insider Trading/Market Abuse Laws. The Participant may be subject to
insider trading restrictions and/or market abuse laws in applicable
jurisdictions, including the United States, the United Kingdom, and the
Participant’s country, which may affect the Participant’s ability to directly or
indirectly, for his- or her- self or a third party, acquire or sell, or attempt
to sell, Shares under the Plan during such times as the Participant is
considered to have “inside information” regarding the Company (as defined by the
laws and regulations in the applicable jurisdiction, including the United
States, the United Kingdom, and the Participant’s country), or may affect the
trade in Shares or the trade in rights to Shares under the Plan. Local insider
trading laws and regulations may prohibit the cancellation or amendment of
orders the Participant placed before the Participant possessed inside
information. Furthermore, the Participant could be prohibited from (i)
disclosing the inside information to any third party, which may include fellow
employees (other than on a “need to know” basis) and (ii) “tipping” third
parties or causing them otherwise to buy or sell securities. Local insider
trading laws and regulations may be the same or different from any Company
insider trading policy. The Participant acknowledges that it is the
Participant’s responsibility to be informed of and compliant with such
regulations, and the Participant should speak to the Participant’s personal
advisor on this matter.
(p)    Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.
(q)    Language. The Participant acknowledges that he or she is proficient in
the English language, or has consulted with an advisor who is sufficiently
proficient, so as to allow the Participant to understand the terms and
conditions of this Agreement. If the Participant has received this Agreement or
any other document related to the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.
(r)    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.
(s)    Country Specific Wording. The Award shall be subject to the additional
terms and conditions set forth in Appendix A for the Participant’s country, if
any. Moreover, if the Participant relocates to one of the countries included in
Appendix A, the special terms and conditions for such country will apply to the
Participant, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons. Appendix A constitutes part of this Agreement.
6.    Change in Control. In the event of a Change in Control after the end of
the Performance Cycle but prior to the vesting or settlement of the Special PBS
RSUs, the level of attainment of the Performance Goals and the number of Earned
Special PBS RSUs (if any) will be determined and certified by the Committee in
the manner set forth on Exhibit A. If a Change in Control occurs prior to the
end of the Performance Cycle, the Performance Cycle will end on the Accelerated
End Date set forth on Exhibit A and the level of attainment of the Performance
Goals and the number of Earned Special PBS RSUs (if
8



--------------------------------------------------------------------------------



any) will be determined and certified by the Committee in the manner set forth
on Exhibit A. Any such Earned Special PBS RSUs will vest and be settled in
accordance with Section 2(b) of this Agreement.
7.    Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant's participation in the Plan, on the
Special PBS RSUs and on any Shares acquired under the Plan, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.


EXECUTED AND DELIVERED AS A DEED BY CARNIVAL PLC        )
ACTING BY A DIRECTOR AND A DIRECTOR OR THE SECRETARY    )








____________________________    ________________________________


9



--------------------------------------------------------------------------------



Exhibit A
Performance Goal Vesting Matrix






[PERFOMANCE CRITERIA]
10



--------------------------------------------------------------------------------



APPENDIX A
Country Specific Information


TERMS AND CONDITIONS
This Appendix A includes additional terms and conditions that govern the Award
granted to you if you reside in one of the countries listed herein. This
Appendix A forms part of the Agreement. These terms and conditions are in
addition to, or if so indicated, in place of, the terms and conditions in the
Agreement.
If you are a citizen or resident of a country other than the one in which you
are currently working, are considered a resident of another country for local
law purposes or transfer employment and/or residency between countries after the
Grant Date, the Company shall, in its sole discretion, determine to what extent
the additional terms and conditions included herein will apply to you under
these circumstances. You are strongly encouraged to inform the Company and to
speak with your personal tax advisor regarding the tax treatment of your Award.
If you are a United States taxpayer (regardless of where you are employed) you
are strongly encouraged to inform the Company of your United States taxpayer
status and to speak with your tax advisors regarding tax treatment of your
Award.
If you are a citizen or resident of a country within the EU, the additional
terms and conditions for EU counties below will also govern the Award granted to
you.
Brexit (the departure of the UK from the EU). Although the UK left the EU on 31
January 2020, EU laws remain in place in the UK during the transition period,
which is due to end on 31 December 2020. If you are a citizen or resident of the
UK or any other country that may be affected by Brexit, you should be aware that
the law that applies to your Award may change after 31 December 2020. It is
recommended that you take independent advice if you think that this may apply to
you.
NO PUBLIC OFFER
Your Awards are being offered to you in your capacity as an employee of the
Company.
This is a private placement directed at certain officers and key employees of
your employer selected by your employer in its sole discretion. The offering is
not intended for the general public and may not be used for any public offer
which requires a prospectus.
If you have access to the Plan documents and you are not a participant, please
disregard the Plan documents, as you are not an intended recipient. In this
event, access to the Plan documents cannot be construed as an offer addressed to
you.
NOTIFICATIONS
This Appendix A also includes information regarding exchange controls,
securities laws and certain other issues of which you should be aware with
respect to your participation in the Plan. The information is based on the
exchange control, securities laws and other laws in effect in the respective
countries as of December 2018. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that you not rely on
the information noted herein as the only source of information relating to the
consequences of your participation in the Plan because the information may be
out of date at the time you vest in the Award or when you sell the Shares
acquired under the Plan.
11



--------------------------------------------------------------------------------



In addition, the information contained herein is general in nature and may not
apply to your particular situation, and the Company is not in a position to
assure you of any particular result. Accordingly, you are advised to seek
appropriate professional advice as to how the relevant laws in your country may
apply to your situation.
Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, are considered a resident of another country
for local law purposes or transfer employment and/or residency between countries
after the Grant Date, the information contained herein may not be applicable in
the same manner to you.
Capitalized terms not explicitly defined in this Appendix A but defined in the
Agreement or Plan shall have the same definitions as in the Plan and/or the
Agreement.
ARGENTINA
TERMS AND CONDITIONS
Nature of Grant. This provision supplements the “Nature of Grant” section of the
Agreement:
In accepting the grant of the Award, you acknowledge and agree that the grant of
the Award is made by the Company (not the employer) in its sole discretion and
that the value of any Awards or Shares acquired under the Plan shall not
constitute salary or wages for any purpose under Argentine labor law, including
the calculation of (i) any labor benefits including, but not limited to,
vacation pay, thirteenth salary, compensation in lieu of notice, annual bonus,
disability, and leave of absence payments, or (ii) any termination or severance
indemnities.
If, notwithstanding the foregoing, any benefits under the Plan are considered
for purposes of calculating any termination or severance indemnities, you
acknowledge and agree that such benefits shall not accrue more frequently than
on an annual basis.
NOTIFICATIONS
Securities Law Information. Neither your Award nor the underlying Shares are
publicly offered or listed on any stock exchange in Argentina and, as a result,
have not been and will not be registered with the Argentine Securities
Commission (Comisión Nacional de Valores, CNV). The offer is private and not
subject to the supervision of any Argentine governmental authority. Neither this
nor any other offering material related to the Special TBS RSUs, nor the
underlying Shares, may be utilized in connection with any general offering to
the public in Argentina. Argentine residents who acquire Special TBS RSUs under
the Plan do so according to the terms of a private offering made from outside
Argentina.
Exchange Control Information. Exchange control regulations in Argentina are
subject to frequent change. You are solely responsible for complying with any
applicable exchange control restrictions, approvals, and reporting requirements
in connection with the Special TBS RSUs. You should consult with your personal
legal advisor to ensure compliance with the applicable requirements.
Foreign Asset/Account Reporting Information. If you are an Argentine tax
resident, you must report any Shares acquired under the Plan and held by you on
December 31 of each year on your annual tax return for that year.


12



--------------------------------------------------------------------------------



AUSTRALIA
NOTIFICATIONS
Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act of 1997 (Cth) (the Act) applies (subject to the conditions of the
Act).
You are required to disclose in your tax return whether (or not) you hold an
interest in assets outside Australia with a total value of at least AUD50,000.
This value must take account of both vested and unvested rights under the Plan.
Australia Offer Document. The offer of the Special TBS RSUs is intended to
comply with the provisions of the Corporations Act 2001, Australian Securities
and Investments Commission (ASIC) Regulatory Guide 49 and ASIC Class Order
14/1000. Additional details are set forth in the Offer Document for the Offer of
Special TBS RSUs to Australian Resident Employees.
Any advice given by the Company, or any of its associated bodies corporate, in
connection with Awards made pursuant to the Plan does not take into account your
objectives, financial situation or needs. You should consider obtaining your own
financial product advice from a person who is licensed by the Australian
Securities and Investments Commission to give such advice.
As the Shares are listed on the London Stock Exchange, the market price of
ordinary shares in the Company can be ascertained by visiting the website of the
London Stock Exchange and the Australian dollar equivalent of that price by
applying the prevailing GBP/AUD exchange rate published by the Reserve Bank of
Australia, which is accessible at the following link:
http://www.rba.gov.au/statistics/frequency/exchange-rates.html.
Please also note that your Awards are subject to the Plan and the terms of your
Award, which may provide, among other things, that vesting of your Award is
conditional on the satisfaction of one or more conditions linked to performance.
A trustee (or nominee) may be used to satisfy Awards in connection with the
Plan. A summary or copy of the trust deed may be provided on request.
Data Protection. If you participate in the Plan:
You consent to your employer, any of its related bodies corporate or any
third-party, collecting the personal information (including sensitive
information) necessary to administer the plan and disclosing any personal
information necessary to administer the Plan to the Company, any of its related
bodies corporate or any third-party engaged to assist in implementing the Plan,
who may be situated in or outside Australia including in jurisdictions that may
not afford your information the same level of protection as under Australian
laws do; and your employer will not be required to take steps to ensure that the
Company, any of its related bodies corporate or any third-party engaged to
assist in implementing the Plan do not breach the Australian Privacy Principles.
You acknowledge that neither the Company (nor any other company within the
group) will be required to take steps to ensure that any of its related bodies
corporate or any third-party engaged to whom your personal information is
disclosed do not breach data privacy principles.
13



--------------------------------------------------------------------------------



BRAZIL
TERMS AND CONDITIONS
Compliance with Law. By accepting the Award, you agree to comply with applicable
Brazilian laws and to report and pay applicable Tax-Related Items associated
with the settlement of the Award or the subsequent sale of the Shares acquired
under the Plan.
Nature of Grant. This provision supplements the “Nature of Grant” section of the
Agreement:
By accepting the Award, you agree that you are making an investment decision,
the Shares will be issued to you only if the vesting conditions are met and any
necessary services are rendered by you over the vesting period, and the value of
the underlying Shares is not fixed and may increase or decrease in value over
the vesting period without compensation to you.
NOTIFICATIONS
Exchange Control Information. If you are resident or domiciled in Brazil, you
will be required to submit an annual declaration of assets and rights held
outside Brazil to the Central Bank of Brazil if the aggregate value of such
assets and rights is equal to or greater than US$100,000. Assets and rights that
must be reported include Shares acquired under the Plan.
Tax on Financial Transaction (IOF). Cross-border financial transactions relating
to the Award may be subject to the IOF (tax on financial transactions). You are
solely responsible for complying with any applicable IOF arising from your
participation in the Plan. You should consult with your personal tax advisor for
additional details.
Securities Laws. The Awards and the Shares granted under the Plan have not been
and will not be publicly issued, placed, distributed, offered or negotiated in
the Brazilian capital markets and, as a result, will not be registered with the
Brazilian Securities Commission (Comissão de Valores Mobiliários) (the CVM).
Therefore, the Awards will not be offered or sold in Brazil, except in
circumstances which do not constitute a public offering, placement, distribution
or negotiation under the Brazilian capital markets regulations.
If you are employed and/or resident in Brazil, then by accepting your Award you
agree and acknowledge that (i) neither your employer nor any person or entity
acting on behalf of your employer has provided you with financial advice with
respect to your award or the Shares acquired upon settlement of your Award; and
(ii) your employer does not guarantee a specified level of return on your Award
or the Shares.
CANADA
TERMS AND CONDITIONS
Form of Settlement. Notwithstanding any discretion contained in rule 9(g) of the
Plan, the Award is payable in Shares only.
NOTIFICATIONS
Securities Law Information. You are permitted to sell Shares acquired under the
Plan through the designated broker appointed under the Plan, if any, provided
the sale of the Shares takes place outside Canada through the facilities of a
stock exchange on which the Shares are listed (i.e., the London Stock Exchange).
14



--------------------------------------------------------------------------------



In addition to any restrictions on resale and transfer noted in the plan
documents, Shares acquired pursuant to the Plan will be subject to certain
restrictions on resale imposed by Canadian provincial securities laws (in
general, participants in the offering who are resident in Canada may not resell
their Shares to Canadian purchasers). Accordingly, prospective participants are
encouraged to seek legal advice prior to any resale of such shares.
By accepting this Award, you represent and warrant to the Company that your
participation in the Plan is voluntary and that you have not been induced to
participate by expectation of engagement, appointment, employment, continued
engagement, continued appointment or continued employment, as applicable.
Foreign Asset/Account Reporting Information. You are required to report any
specified foreign property (including Special TBS RSUs and Shares) on form T1135
(Foreign Income Verification Statement) if the total cost of the specified
foreign property exceeds C$100,000 at any time in the year. The form must be
filed by April 30 of the following year. Special TBS RSUs must be reported –
generally at a nil cost – if the C$100,000 cost threshold is exceeded because of
other specified foreign property you hold. When Shares are acquired, their cost
generally is the adjusted cost base (ACB) of the Shares. The ACB would
ordinarily equal the fair market value of the Shares at the time of acquisition,
but if you own other shares, this ACB may have to be averaged with the ACB of
the other shares. It is your responsibility to comply with applicable reporting
obligations. You should consult with your personal legal advisor to ensure
compliance with applicable reporting obligations.
CHILE
Foreign Asset Reporting. If you are domiciled or resident in Chile, the
acquisition of shares abroad for an amount higher than USD10,000 must be
reported to the Central Bank of Chile (Banco Central de Chile) (Central Bank) in
accordance with Chapter XII of the Compendium of Foreign Exchange Regulations
(CNC) of the Central Bank. You must report the acquisition to the Central Bank
as an investment carried out abroad through the disposal of funds held abroad,
by filing a cover letter and Annex 1 of Chapter XII of the Manual of Procedures
and Information Forms of the CNC. The filing must be made within the first ten
days of the month following the month in which the shares were acquired. It is
your responsibility to comply with applicable reporting obligations. You should
consult with your personal legal advisor to ensure compliance with applicable
reporting obligations.
CHINA
TERMS AND CONDITIONS


The following terms and conditions will be applicable to you to the extent that
the Company, in its sole discretion, determines that your participation in the
Plan will be subject to exchange control restrictions in the People’s Republic
of China (PRC), as implemented by the PRC State Administration of Foreign
Exchange (SAFE):


Vesting. This provision supplements the “Restricted Period” section of the
Agreement:


Notwithstanding anything to the contrary in the Agreement, the Award will not
vest and no Shares will be issued to you unless and until all necessary exchange
control or other approvals with respect to the Award under the Plan are obtained
from SAFE or its local counterpart (SAFE Approval), as determined by the Company
in its sole discretion. In the event that SAFE Approval has not been obtained,
or the Company is unable to maintain its SAFE Approval, prior to any date(s) on
which the Award is scheduled to vest in accordance with the Vesting Schedule set
forth in Appendix A to the Agreement, the Award will not vest until the seventh
day of the month following the month in which SAFE Approval is obtained or
reinstated (the Actual Vesting Date). If your Employment terminates prior to the
Actual Vesting Date, you shall not
15



--------------------------------------------------------------------------------



be entitled to vest in any portion of the Award and the Award shall be forfeited
without any liability to the Company, the Employer or any member of the Combined
Group and its Affiliates.


If or to the extent the Company is unable to obtain or maintain SAFE Approval,
no Shares subject to the Special TBS RSUs for which SAFE Approval has not been
obtained or maintained shall be issued. In this case, the Company retains the
discretion to settle any Special TBS RSUs in cash paid through local payroll in
an amount equal to the market value of the Shares subject to the Special TBS
RSUs less any Tax-Related Items; provided, however, that in case the Company is
able to obtain or reinstate its SAFE Approval with respect to any Special TBS
RSUs, the cash payment for Special TBS RSUs not covered by the SAFE Approval
shall not be made until the SAFE Approval has been obtained or reinstated.


Settlement of Special TBS RSUs and Sale of Shares. This provision supplements
the “Release of Award” section of the Agreement:


Notwithstanding anything to the contrary in the Plan or the Agreement, to
facilitate compliance with PRC exchange control restrictions you agree that any
Shares acquired at settlement of the Award may be immediately sold at settlement
or, at the Company’s discretion, at a later time (including when you terminate
your employment for any reason). If, however, the sale of the Shares is not
permissible under the Company’s insider trading policy, the Company retains the
discretion to postpone the issuance of the Shares subject to the vested Award
until such time that the sale is again permissible and to then immediately sell
the Shares subject to the Award. You further agree that the Company is
authorized to instruct its designated broker to assist with the mandatory sale
of the Shares (on your behalf pursuant to this authorization), and you expressly
authorize such broker to complete the sale of the Shares. You acknowledge that
the Company’s designated broker is under no obligation to arrange for the sale
of Shares at any particular price. Upon the sale of the Shares, the Company
agrees to pay the cash proceeds from the sale, less any brokerage fees or
commissions, to you in accordance with applicable exchange control laws and
regulations and provided any liability for Tax-Related Items has been satisfied.
Due to fluctuations in the share price and/or the United States Dollar exchange
rate between the settlement date and (if later) the date on which the Shares are
sold, the sale proceeds may be more or less than the market value of the Shares
on the settlement date (which is the amount relevant to determining your tax
liability). You understand and agree that the Company is not responsible for the
amount of any loss you may incur and that the Company assumes no liability for
any fluctuation in the share price and/or United States Dollar exchange rate.


You further agree that any Shares to be issued to you shall be deposited
directly into an account with the Company’s designated broker. The deposited
Shares shall not be transferable (either electronically or in certificate form)
from the brokerage account. This limitation shall apply both to transfers to
different accounts with the same broker and to transfers to other brokerage
firms. The limitation shall apply to all Shares issued to you under the Plan,
whether or not you continue to be employed by the Company, the Combined Group or
one of its Affiliates.


Exchange Control Restrictions. By accepting the Award, you understand and agree
that you will be required to immediately repatriate to China the proceeds from
the sale of any Shares acquired under the Plan or from any cash dividends paid
or such Shares. You further understand that such repatriation of the proceeds
may need to be effected through a special exchange control account established
by the Company or any Affiliate, and you hereby consent and agree that the
proceeds may be transferred to such account by the Company (or its designated
broker) on your behalf prior to being delivered to you. You also acknowledge and
understand that there may be a delay between the date the Shares are sold and
the date the cash proceeds are distributed to you. You further agree to sign any
agreements, forms and/or consents that may be reasonably requested by the
Company (or the Company’s designated broker) to effectuate such transfers.
16



--------------------------------------------------------------------------------





The proceeds may be paid to you in United States Dollars or local currency, at
the Company’s discretion. If the proceeds are paid to you in United States
Dollars, you understand that you will be required to set up a United States
Dollar bank account in China so that the proceeds may be deposited into this
account. If the proceeds are paid to you in local currency, (i) you acknowledge
that the Company is under no obligation to secure any particular exchange
conversion rate and that the Company may face delays in converting the proceeds
to local currency due to exchange control restrictions, and (ii) you agree to
bear any currency fluctuation risk between the time the Shares are sold or
dividends are paid and the time the proceeds are converted to local currency and
distributed to you. You agree to comply with any other requirements that may be
imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in China.
EU COUNTRIES
This offer is being made to selected employees as part of an employee incentive
programme in order to provide an additional incentive and to encourage employee
share ownership and to increase your interest in the success of the Company. The
company offering these rights is the Company. The shares which are the subject
of these rights are new/existing ordinary shares in the Company. More
information in relation to the Company, including the Share price, can be found
at the following web address: www.carnivalcorp.com or www.carnivalplc.com.


The obligation to publish a prospectus does not apply because of Article 1(4)(i)
of the EU Prospectus Regulation. The total maximum number of Shares which are
the subject of this offer in EU countries is 97,050.


GERMANY
NOTIFICATIONS
Exchange Control Information. Cross-border payments in excess of €12,500
(including transactions made in connection with the sale of securities) must be
reported monthly to the German Federal Bank (Bundesbank). If you make or receive
a payment in excess of this amount, you must report the payment to Bundesbank
electronically using the “General Statistics Reporting Portal” (Allgemeines
Meldeportal Statistik) available via Bundesbank’s website (www.bundesbank.de).
Foreign Asset/Account Reporting Information. If your acquisition of Shares under
the Plan leads to a so-called qualified participation at any point during the
calendar year, you will need to report the acquisition when you file your tax
return for the relevant year. A qualified participation is attained if (i) the
value of the Shares acquired exceeds EUR 150,000 or (ii) in the unlikely event
you hold Shares exceeding 10% of the ordinary shares in the capital of the
Company.
HONG KONG
TERMS AND CONDITIONS
Sale Restriction. Shares received at vesting are accepted as a personal
investment. In the event that the Award vests and Shares are issued to you (or
your legal representatives) within six months of the Grant Date, you (or your
legal representatives) agree that the Shares will not be offered to the public
or otherwise disposed of prior to the six-month anniversary of the Grant Date.
NOTIFICATIONS
17



--------------------------------------------------------------------------------



Securities Law Information. WARNING: The contents of this document have not been
reviewed by any regulatory authority in Hong Kong. You are advised to exercise
caution in relation to the offer. If you are in any doubt about any of the
contents of the Agreement, including this Appendix A, or the Plan, you should
obtain independent professional advice. Neither the grant of the Award nor the
issuance of Shares upon settlement of the Award constitutes a public offering of
securities under Hong Kong law and is available only to employees of the Company
and members of the Combined Group and its Affiliates. The Agreement, the Plan
and other incidental communication materials distributed in connection with the
Award have not been prepared in accordance with and are not intended to
constitute a “prospectus” for a public offering of securities under the
applicable securities legislation in Hong Kong and are intended only for the
personal use of each eligible employee of the Company or members of the Combined
Group and its Affiliates and may not be distributed to any other person.
No Awards granted under the Plan may be transferred or assigned, except as
expressly permitted by the Company in writing.
Nature of Scheme. The Plan is not intended to be an occupational retirement
scheme for purposes of the Occupational Retirement Schemes Ordinance.
ITALY
TERMS AND CONDITIONS
Plan Document Acknowledgment. In accepting the Award, you acknowledge that you
have received a copy of the Plan and the Agreement, have reviewed the Plan and
the Agreement in their entirety and fully understand and accept all provisions
of the Plan and the Agreement.
You acknowledge that you have read and specifically and expressly approve the
following sections of the Agreement: Restricted Period; Taxation; Nature of
Grant; Governing Law; and Language.
NOTIFICATIONS
Foreign Asset/Account Reporting Information. If you are an Italian resident and
hold investments or financial assets outside Italy (e.g., cash, Special TBS
RSUs, Shares) during any fiscal year which may generate income taxable in Italy
(or if you are the beneficial owner of such an investment or asset even if you
do not directly hold the investment or asset), you are required to report such
investments or assets on your annual tax return for such fiscal year (on UNICO
Form, RW Schedule, or on a special form if you are not required to file a tax
return).


JAPAN
NOTIFICATIONS
Foreign Asset/Account Reporting Information. You are required to report details
of any assets held outside Japan as of December 31 (including Shares acquired
under the Plan), to the extent such assets have a total net fair market value
exceeding ¥50 million. Such report will be due by March 15 each year. You should
consult with your personal tax advisor to determine if the reporting obligation
applies to you
18



--------------------------------------------------------------------------------



and whether you will be required to include details of your outstanding Special
TBS RSUs, as well as Shares, in the report.
NETHERLANDS
image03.jpg [image03.jpg]




SINGAPORE
TERMS AND CONDITIONS
Restrictions on Sale. You agree that, in the event that any portion of the Award
vests prior to the six-month anniversary of the Grant Date, you will not sell
any Shares acquired at vesting prior to the six-month anniversary of the Grant
Date, unless such sale or offer is made pursuant to the exemptions under Part
XIII Division (1) Subdivision (4) (other than section 280) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (SFA).
NOTIFICATIONS
Chief Executive Officer and Director Notification Requirement. The Chief
Executive Officer (“CEO”) and the directors, associate directors or shadow
directors1 of a Singapore Subsidiary or Affiliate are subject to certain
notification requirements under the Singapore Companies Act. Specifically, the
CEO and directors must notify the Singapore Subsidiary or Affiliate in writing
of an interest (e.g., Special TBS RSUs, Shares, etc.) in the Company or any
related company within two business days of (i) its acquisition or disposal,
(ii) any change in a previously-disclosed interest (e.g., upon vesting /
settlement of the Award or when Shares acquired under the Plan are subsequently
sold), or (iii) becoming the CEO or a director.
Securities Laws. You acknowledge that this Agreement has not been registered as
a prospectus with the Monetary Authority of Singapore. Accordingly, this
Agreement and any other document or material in connection with the offer or
sale, or invitation for subscription or purchase of the Shares may not be
circulated or distributed, nor may the Shares be offered or sold, or be made the
subject of an invitation for subscription or purchase, whether directly or
indirectly, to persons in Singapore other than pursuant to, and in accordance
with the conditions of, an exemption under any provision (other than Section
280) of Subdivision (4) of Division 1 of Part XIII of the Securities and Futures
Act, Chapter 289 of Singapore.
The Awards under the Plan are prescribed capital markets products (as defined in
the Securities and Futures (Capital Markets Products) Regulations 2018) and
Excluded Investment Products (as defined in MAS Notices SFA 04-N12 and FAA-N16).
UNITED KINGDOM
TERMS AND CONDITIONS

1 A shadow director is an individual who is not on the board of directors of the
Singapore Subsidiary or Affiliate, but who has sufficient control so that the
board of directors of the Singapore Subsidiary or Affiliate acts in accordance
with the directions or instructions of the individual.
19



--------------------------------------------------------------------------------



Taxation. This provision supplements the “Taxation” section of the Agreement:
Without limitation to the “Taxation” section of this Agreement, if you are a
U.K. tax resident, you will be liable for all Tax-Related Items and hereby
covenant to pay all such Tax-Related Items as and when requested by the Company
or any Affiliate or by Her Majesty's Revenue and Customs (HMRC) (or any other
tax authority or any other relevant authority). You also agree to indemnify and
keep indemnified the Company and any Affiliate against any Tax-Related Items
that they are required to pay or withhold or have paid or will pay on your
behalf to HMRC (or any other tax authority or any other relevant authority).
Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the Exchange Act), you may not
be able to indemnify the Company for the amount of any income tax not collected
from or paid by you, in case the indemnification could be considered a loan. In
this case, the income tax not collected or paid may constitute a benefit to you
on which additional income tax and National Insurance contributions may be
payable. You will be responsible for reporting and paying any income tax due on
this additional benefit directly to HMRC under the self-assessment regime and
for paying the Company or the Employer, as applicable, for the value of any
employee National Insurance contributions due on this additional benefit, which
the Company or the Employer may recover from you by any of the means referred to
in this Agreement.
In addition, you agree that the Company and/or the Employer may calculate the
income tax to be withheld and accounted for by reference to the maximum
applicable rates, without prejudice to any right you may have to recover any
overpayment from HMRC or any applicable tax authority.
UNITED STATES
TERMS AND CONDITIONS
Taxation. This provision supplements the “Taxation” section of the Agreement:
Further, notwithstanding anything herein to the contrary, the Company may cause
a portion of the Special TBS RSUs comprised in your Award to vest prior to the
applicable date set forth in the “Restricted Period” section of this Agreement
in order to satisfy any Tax-Related Items that arise prior to the date of
settlement of the Special TBS RSUs; provided that to the extent necessary to
avoid a prohibited distribution under Section 409A of the Code, the number of
Special TBS RSUs so accelerated and settled shall be with respect to a number of
Shares with a value that does not exceed the liability for such Tax-Related
Items.
Securities Laws. The security evidenced hereby and any common stock issuable
upon the conversion of the security evidenced hereby, have not been registered
under the U.S. Securities Act of 1933, as amended (the Securities Act) or any
securities laws of any state of the United States and, accordingly, may not be
offered, sold, pledged or otherwise transferred within the United States or to,
or for the account or benefit of, any person except a person who is not a U.S.
Person, is not acquiring this security for the account or benefit of a U.S.
Person and is acquiring this security in an Offshore Transaction in compliance
with Regulation S under the Securities Act. As used herein, the terms 'Offshore
Transaction', 'United States' and 'U.S. Person', have the meanings given to them
by Rule 902 of Regulation S under the Securities Act.
20

